Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 21 December 2021 have incorporated allowable claim 29 into independent claims 15 and 37.
There is no Prior Art for a foaming mixture comprising a zwitterionic surfactant, eicosapentaenoic acid ethyl ester and docosahexaenoic acid ethyl ester, and an aqueous salt solution comprising 30,000-60,000 ppm salt.  The closest Prior Art of record, Kisenwether (8,841,235), uses a similar composition to this for a pesticidal composition, but there is no teaching to reasonably modify Kisenwether or other references to include this particular salt concentration (30,000-60,000 ppm = 3-6 wt%).  Rather, the current Invention uses this salt concentration to stabilize the foaming mixture upon introducing the foaming mixture to a carbonate formation ([0021]).  Similarly, the other closest Prior Art of record, Brito De La Fuente (2016/0346242), is intended for parenteral administration, and it appears such an administration route would avoid foaming.  Based on the differences in intended use, only one with the benefit of the current disclosure would provide the composition with this salt concentration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674